Citation Nr: 1332902	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-30 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for polyarthralgia.

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for polyarthralgia, claimed as Sjogren's disease, to include as secondary to service-connected bronchitis and sinusitis.

4.  Entitlement to service connection for gastroenteritis, to include as secondary to polyarthralgia.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963 with subsequent periods of service from October 1985 to March 1986, April 1986 to September 1986, and October 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction currently resides at the RO in Oakland, California.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for polyarthralgia and for gastroenteritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1966 rating decision, the RO denied the Veteran's claim of entitlement to service connection for gastroenteritis, claimed as a stomach condition. 
2.  The evidence received since the September 1966 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for gastroenteritis.

3.  In an unappealed October 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for arthritis, claimed as polyarthralgias with arthritis. 

4.  The evidence received since the October 1988 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for polyarthralgias with arthritis.


CONCLUSIONS OF LAW

1.  The September 1966 rating decision denying service connection for gastroenteritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the September 1966 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for gastroenteritis; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The October 1988 rating decision denying service connection for polyarthralgia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  Since the October 1988 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for polyarthralgia; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for gastroenteritis and polyarthralgia.  Implicit in her claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for gastroenteritis and polyarthralgia.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below.  

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including arthritis and ulcers, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for gastroenteritis, claimed as a stomach condition in a September 1966 rating decision because the Veteran submitted no evidence of continuity of symptoms since service or present disability and alleged no medical treatment since separation from service.  Therefore, the RO found that the evidence did not show that a current disability manifested by gastroenteritis was related to the Veteran's service.  The Veteran was notified of the September 1966 rating decision as well as her appellate rights via a letter from the RO dated October 1966.  She did not appeal the September 1966 rating decision, and the decision therefore became final.  

At the time of the prior final rating decision in September 1966, the record included the Veteran's service treatment records.  Service treatment records dated in April 1963 document the Veteran's complaints of abdominal pain and diarrhea as well as diagnosis of gastritis.  A June 1963 record documents the Veteran's report of vomiting at least 7 to 8 times.  She was again diagnosed with acute gastroenteritis.  Her May 1963 separation was absent any gastrointestinal disability.  

The RO denied service connection for arthritis, to include polyarthralgia, in an October 1988 rating decision because the evidence of record did not indicate a relationship between the Veteran's diagnosed polyarthralgia and her military service.  The Veteran was notified of the October 1988 rating decision as well as her appellate rights via a letter from the RO dated November 1988.  She did not appeal the October 1988 rating decision, and the decision therefore became final.  The Board notes the Veteran's contention in her September 2013 Informal Hearing Presentation (IHP) that she was informed in the October 1988 rating decision that her decision would be "reconsidered" if she provided a diagnosis for her joint pain and that the October 1988 rating decision is not final.  However, as previously indicated, the Veteran was specifically informed that service connection was not established for migratory polyarthralgias, and was also informed of her appellate rights, to include submitting new evidence or filing a notice of disagreement.  However, she did not submit evidence relevant to her claim until she submitted a claim to reopen the previously denied claim in August 2006.  Moreover, she did not submit a notice of disagreement to the October 1988 rating decision.  As such, that decision is final.  

At the time of the prior final rating decision in October 1988, the record included the Veteran's service treatment records and a VA examination report dated March 1988.  A service treatment record dated August 1985 documents the Veteran's complaints of a sore left foot.  A tender left great toe was indicated upon examination.  An April 1988 treatment record notes swollen ankles as well as pain in the elbows and wrists and assessment of migratory polyarthralgias.  A May 1988 treatment record indicates joint and neck pain.  

The Veteran was provided a VA examination in March 1988.  She reported that she had a first episode of acute pain and swelling in the proximal metatarsophalangeal joint of her left great toe in service.  Since that time she had occasional cramps and also pain and swelling in the proximal metatarsophalangeal joint of her right foot.  She was tested for elevated uricemia, and following those results she was told that she had ordinary arthritis, not gout.  She also complained of pain in the right and left wrists and the left proximal metacarpophalangeal joint of her thumb, and the right proximal metacarpophalangeal joint of her right third finger.  Further, she reported bilateral axillary lymphadenopathy that was painful and swollen for approximately a week, about four to six months ago.  Moreover, she complained of acute ankle pain and swelling for approximately ten days that was most marked on the medial malleolus and the Achilles tendon, around the base of the heel.  An examination revealed full range of motion of the neck, swollen and tender ankles and wrists, and swollen hands.  X-ray reports of the hands and wrists as well as the ankles and feet did not reveal bony defect.  The examiner diagnosed the Veteran with symmetrical migrating joint pain with evidence of arthritis in the wrists and ankles as well as a strong family history of rheumatoid arthritis.     

As the September 1966 and October 1988 decisions are final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has polyarthralgia that is related to her military service or a diagnosis of gastroenteritis that is related to her military service.  

In reviewing the evidence added to the claims folder since the September 1966 and October 1988 denials, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the medical evidence of record associated with her claims folder after the September 1966 rating decision documents a diagnosis of gastroenteritis.  See a private treatment record from M.R., M.D. dated July 2006.  Moreover, the evidence submitted after the October 1988 rating decision indicates a relationship between the Veteran's polyarthralgia, also diagnosed as Sjogren's syndrome, and her military service.  See a September 2008 addendum to a June 2008 VA examination report.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes an indication that the Veteran has polyarthralgia related to her military service.  Moreover, the evidence includes a diagnosis of gastroenteritis.  These pieces are crucial to establishing the elements of service connection for polyarthralgia and gastroenteritis.  This pieces, too, were missing at the time of the last final denials.  As the previously missing elements of service connection are now of record, the Board finds that the evidence is new and material sufficient to reopen the claims of entitlement to service connection for polyarthralgia and gastroenteritis.  

VA's statutory duty to assist the Veteran in the development of her claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for polyarthralgia is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for gastroenteritis is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination for her polyarthralgia in March 2007.  She reported a history of aches and pains around most of her joints, particularly her left heel at the Achilles tendon of the left foot.  The examiner also noted the Veteran's March 1988 VA examination discussed above which documented polyarthralgia.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed her with generalized autoimmune disease with Sjogren's syndrome with fibromysitis with Raynoud's phenomenon and vasculitis.  With regard to whether her early symptoms were indicative of her current diagnosis, the examiner could not resolve this issue without resort to speculation as Sjogren's is generally diagnosed after a person is in their 40s, although it could be diagnosed much earlier.

The Veteran was afforded a subsequent VA examination in June 2008.  In an addendum dated September 2008, the examiner who provided the March 2007 VA examination initially discussed the Veteran's symptoms of arthralgia which was documented in a service treatment record dated August 1985.  He also discussed the March 1988 VA examination report, which noted that the Veteran had her first episode of acute pain and swelling in the proximal metatarsophalangeal joint of the left great toe.  Since that time, she had occasional cramps and also pain and swelling in the proximal metatarsophalangeal joint of her right foot as well as pain in the right and left wrists and left proximal metacarpophalangeal joint of the thumb and right proximal metacarpophalangeal joint of her right third finger.  She also had bilateral axillary lymphadenopathy that was painful and swollen for a week four to six months prior to the March 1988 VA examination.  Based on his previous examination of the Veteran and consideration of the Veteran's medical history, the VA examiner reported that he was unable to find any evidence that suggested the arthritis symptoms started during the Veteran's period of military service from July 1961 to July 1963.  However, he opined that the Veteran's first symptoms of inflammatory arthritis started in August 1985 which he reported were during the Veteran's "Reserve status."  Furthermore, he reported that the initial symptoms of arthritis are related to the current diagnosis of Sjogren's syndrome.

The Board also notes that the Veteran submitted a private treatment record from J.W., M.D. dated April 2008 pertaining to her treatment of her Sjogren's syndrome.  Dr. J.W. also opined that the beginning of the Veteran's Sjogren's syndrome was during her "Army reserve years" from 1984 to 1987.  His rationale for his opinion was based on his findings that the symptoms of migratory symmetrical polyarthralgias  are typical of early Sjogren's syndrome, and eventually became the swollen joints of the Veteran's present situation, which is full-fledged Sjogren's syndrome.  Moreover, the Veteran had a positive antinuclear antibody test which showed a slow progression of the initial illness.  He also noted the Veteran's lymphadenopathy, showing that the immune system was beginning to be overactive.  

With regard to the VA examiner's and Dr. J.W.'s opinion that the Veteran's polyarthralgia which led to her current Sjogren's syndrome manifested during the Veteran's "Reserve" duty, the Board notes that a review of the Veteran's DD 214s of record document periods of active duty for training (ACDUTRA) from October 1, 1985 to March 29, 1986; April 1, 1986 to September 29, 1986; and October 1, 1986 to March 9, 1987.  Although a service department response for information dated January 2007 indicates a period of ACDUTRA from April 1, 1985 to September 26, 1985, there is no DD 214 or other document of record verifying this period of service specifically as ACDUTRA.  Moreover, the Veteran's service personnel records have not been associated with her claims folder.  Furthermore, the RO has considered these periods from 1985 to 1987 as Reserve duty.  See, e.g., the June 2009 statement of the case.  

The Board notes that the term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  ACDUTRA includes, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(1).

Pertinently, for periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, however, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty"). 

In this case, the evidence of record is unclear as to whether the Veteran's polyarthralgia, also diagnosed as Sjogren's syndrome, manifested during a period of ACDUTRA or INACDUTRA in August 1985.  As indicated above, service connection is warranted for a disease incurred or aggravated during ACDUTRA, but not INACDUTRA.  In order to resolve this discrepancy, the Board finds that remand is warranted in order to verify the Veteran's periods of ACDUTRA and INACDUTRA, in particular from April 1985 to March 1987, as well as to obtain her service personnel records.

The Board adds that the Veteran has also contended that her current polyarthralgia is alternatively related to her service-connected bronchitis and sinusitis.  See, e.g., the Veteran's IHP dated September 2013.  There is no evidence currently associated with her claims folder that offers an opinion as to whether her current polyarthralgia is caused or aggravated by the service-connected bronchitis and sinusitis.  In light of the foregoing, the Board is of the opinion that if, and only if, it is not determined that the Veteran's polyarthralgia is related to her period of ACDUTRA or otherwise related to active duty, a VA examination would be probative in ascertaining whether the her current polyarthralgia is related to her service-connected bronchitis and sinusitis.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
 
With respect to the Veteran's claim of service connection for gastroenteritis, the medical evidence of record documents a current diagnosis of such.  See a private treatment record from M.R., M.D. dated July 2006.  Moreover, as discussed above, service treatment records dated in April 1963 document the Veteran's complaints of abdominal pain and diarrhea as well as diagnosis of gastritis.  A June 1963 record documents the Veteran's report of vomiting at least 7 to 8 times.  She was again diagnosed with acute gastroenteritis.  However, her May 1963 separation was absent any gastrointestinal disability. 

The Board observes that there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current gastroenteritis and her in-service treatment for such in April and June 1963.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current gastroenteritis is related to her military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4). 
 
The Board adds that the Veteran has also contended that her current gastroenteritis is related to her polyarthralgia (which is also diagnosed as Sjogren's syndrome).  See, e.g., the Veteran's VA Form 9 dated August 2009.  There is no evidence currently associated with her claims folder that offers an opinion as to whether her current gastroenteritis is caused or aggravated by the polyarthralgia.  As such, if, and only if, it is determined that the Veteran's polyarthralgia is related to her period of ACDUTRA or otherwise related to active duty or related to the service-connected bronchitis and sinusitis, an opinion should also be obtained as to whether her current gastroenteritis is caused or aggravated by the polyarthralgia, to include use of medication for the polyarthralgia. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Verify all periods of the Veteran's ACDUTRA and INACDUTRA, in particular from April 1985 to March 1987, and obtain service personnel records covering such periods of service that are not currently associated with her claims folder.

2. The Veteran should thereafter be afforded an appropriate VA examination to determine the nature and etiology of her gastroenteritis.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:

a) If, and only if, it is determined that the Veteran has polyarthralgia (also diagnosed as Sjogren's syndrome) that is not related to active duty or a period of ACDUTRA, then provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's polyarthralgia/Sjogren's syndrome is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by her service-connected bronchitis and sinusitis, to include use of medication for treatment.  If the examiner finds that the polyarthralgia/Sjogren's syndrome is aggravated by the bronchitis and/or sinusitis, then he/she should quantify the degree of aggravation.

b) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed gastroenteritis is related to her active military service or period of ACDUTRA, to include treatment for and diagnosis of gastroenteritis in April and June 1963.

c) If, and only if, it is determined that the Veteran has polyarthralgia (also diagnosed as Sjogren's syndrome) related to active duty or a period of ACDUTRA or related to service-connected bronchitis and sinusitis, then provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's gastroenteritis is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by her polyarthralgia/Sjogren's syndrome, to include use of medication for treatment.  If the examiner finds that the gastroenteritis is aggravated by the polyarthralgia/Sjogren's syndrome, then he/she should quantify the degree of aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


